 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAYDE HOLLIS HARRIS,                             No. 2:17-cv-0680 TLN KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    S. KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. This action proceeds on

18   plaintiff’s Eighth Amendment medical claims against defendant Dr. Kuersten. (ECF No. 22 at 9-

19   10.) By order filed August 1, 2019, plaintiff’s motion to compel further response to request for

20   production of documents No. 14 was denied. On August 19, 2019, plaintiff objected to such

21   denial. The undersigned construes plaintiff’s objections as a request for reconsideration of the

22   order denying further production. Upon reconsideration, as set forth below, plaintiff’s request for

23   further production is denied.

24                  REQUEST NO. 14: All documents, rules and procedures describing
                    the functions of the daily medical “Huddle.” (sp?)
25
                    RESPONSE TO REQUEST NO. 14: There are no documents
26                  responsive to this request.
27   (ECF No. 59 at 30.) The request was denied because defendant is not required to produce

28   documents that do not exist.
 1          Plaintiff now claims that there are two different “huddles.” There is an 8:00 a.m. “daily

 2   huddle” of care teams. But there is also an 8:30 a.m. “huddle” that consists of medical staff,

 3   custody staff, associate wardens of medical and custody and the prison warden also called the

 4   “Warden’s meeting.” (ECF No. 68 at 1.) Plaintiff declares that “[t]he subjects and minutes are

 5   recorded in some way of these meetings.” (Id.) Plaintiff contends such “records are important to

 6   plaintiff’s claims in showing that the ‘institutional needs’ transfers of plaintiff were in fact

 7   ‘custody’ assisting ‘medical’ in medical departments needs to deprive and delay plaintiff’s

 8   medical needs.” (Id.)

 9          First, plaintiff’s initial request for production did not differentiate between two different

10   huddles. Indeed, it appears that he requested documents from the “daily huddle” of care teams as

11   described in his objections because he called it the “daily medical ‘Huddle.’” Defendant is not

12   required to speculate as to the various “huddles” to which plaintiff might be referring.

13          Second, plaintiff’s explanation of the importance of the discovery from the subsequent

14   8:30 a.m. meeting that includes custody staff does not explain any relevance to the sole claims

15   remaining in this action. In his pleading, plaintiff alleges that:

16                  defendant Dr. Martin Kuersten failed to place a medical hold on
                    plaintiff so that medical tests could establish a diagnosis, and plaintiff
17                  could receive proper treatment for his ongoing gastrointestinal
                    (“GI”) issues. Moreover, plaintiff contends that Dr. Kuersten
18                  improperly denied the referral for plaintiff to receive the thoracic
                    surgery recommended by GI specialist Dr. Chambers. Instead, Dr.
19                  Kuersten chose to send plaintiff to a radiologist who is not a GI
                    specialist. Plaintiff claims that in the face of plaintiff’s serious
20                  medical needs, which have not been properly treated for years, Dr.
                    Kuersten’s actions and failures to act constitute deliberate
21                  indifference to a significant risk to plaintiff’s health. Plaintiff
                    contends he needs a “Balsey mark IV procedure,” requiring thoracic
22                  surgery repair. Plaintiff states there have been “only vague attempts
                    at getting surgery over the last 20 plus months, while [he] endure[s]
23                  the smallest of liquid bowel movements and constant pain and
                    dysfunction.” (ECF No. 20 at 8.)
24
                    Plaintiff also contends he needs orthopedic surgery to re-attach the
25                  tendon in the thumb on his right hand, which Dr. Kuersten also
                    denied. (ECF No. 20 at 8, 19.)
26
27   (ECF No. 22 at 10.) The court found that plaintiff stated a potentially cognizable Eighth

28   Amendment claim as to Dr. Kuersten:
                                                         2
 1                    Plaintiff may be able to demonstrate that Dr. Kuersten was
                      deliberately indifferent to plaintiff’s serious medical needs by
 2                    allegedly interfering with numerous recommendations of specialists
                      concerning the diagnosis and treatment of plaintiff’s chronic GI
 3                    symptoms, suffered over more than four years, which remain
                      undiagnosed, by denying plaintiff’s primary care physicians’
 4                    requests based on recommendations by medical specialists, as well
                      as by suggesting physical therapy for plaintiff’s tendon of his right
 5                    thumb where the orthopedic specialist stated that “further
                      nonoperative treatment would not be effective.” (ECF No. 20 at 110.)
 6                    See, e.g., Lopez v. Smith, 203 F.3d 1122, 1132 (9th Cir. 2000) (en
                      banc) (“A prisoner need not prove that he was completely denied
 7                    medical care. . . . Rather, he can establish deliberate indifference by
                      showing that officials intentionally interfered with his medical
 8                    treatment.”) (citations omitted).

 9   (ECF No. 22 at 10-11.) Plaintiff’s claims against Dr. Kuersten do not involve custody staff or

10   decisions to transfer plaintiff to a different prison. Rather, the remaining claims focus on the

11   actions and inactions of Dr. Kuersten in providing medical care. Although plaintiff alleges Dr.

12   Kuersten failed to put a medical hold on plaintiff to prevent his transfer, plaintiff does not allege

13   that Dr. Kuersten was involved in ordering such transfer. Thus, even assuming there were

14   documents from an 8:30 a.m. meeting or huddle that included custody staff, such documents

15   would not be relevant here.

16             Therefore, upon reconsideration, plaintiff’s request to require further production in

17   response to request number 14 is denied.

18             Accordingly, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s objections (ECF No. 68) are construed as a request for reconsideration;

20             2. Plaintiff’s request for reconsideration (ECF No. 68) is granted; and

21             3. Upon reconsideration, plaintiff’s request for further production to request number 14 is

22   denied.

23   Dated: August 26, 2019

24

25   /harr0680.mtc2

26
27

28
                                                          3
